        Case 5:18-cv-00198-EJD Document 286 Filed 03/11/19 Page 1 of 7




 1   Lesley E. Weaver (SBN 191305)
 2   Matthew S. Weiler (SBN 236052)
     BLEICHMAR FONTI & AULD LLP
 3   555 12th Street, Suite 1600
     Oakland, CA 94607
 4   Tel.: (415) 445-4003
     Fax: (415) 445-4020
 5
     lweaver@bfalaw.com
 6   mweiler@bfalaw.com

 7   Michael P. Lehmann (SBN 77152)
     Bonny E. Sweeney (SBN 176174)
 8   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 9
     San Francisco, CA 94111
10   Tel: (415) 633-1908
     Fax: (415) 358-4980
11   mlehmann@hausfeld.com
     bsweeney@hausfeld.com
12
     Interim Co-Lead Counsel for the Direct Purchaser Class
13

14   [Additional Counsel on Signature Page]

15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16
      IN RE INDUCTORS ANTITRUST                        Case No. 5:18-cv-00198-EJD-NC
17    LITIGATION                                       Case No. 5:19-cv-00078-EJD
18    THIS DOCUMENT RELATES TO:
      ALL DIRECT PURCHASER ACTIONS                     JOINT STATEMENT ON CASE
19                                                     MANAGEMENT CONFERENCE
      Flextronics International USA, Inc. v. Murata    STATEMENT SCHEDULED FOR
20    Manufacturing Co., Ltd. et al., 5:19-cv-00078-   MARCH 21, 2019
      EJD
21                                                     Date: March 21, 2019
                                                       Time: 10:00 A.M.
22
                                                       Hon. Edward J. Davila
23

24

25

26
27

28
     JOINT STATEMENT                                                  CASE NOS. 5:18-CV-00198-EJD-NC
                                                                                    5:19-CV-00078-EJD
          Case 5:18-cv-00198-EJD Document 286 Filed 03/11/19 Page 2 of 7




 1            On February 7, 2019, this Court issued a Minute Order setting a Case Management

 2   Conference for March 21, 2019 “IF THE PARTIES REQUIRE A HEARING.” ECF No.

 3   283. The Direct Purchaser Plaintiffs, Flextronics International USA, Inc.,1 and Defendants

 4   believe it is unnecessary for the Case Management Conference scheduled for March 21,

 5   2019 to proceed. Accordingly, the parties respectfully request that the Case Management

 6   Conference Scheduled for March 21, 2019 be taken off calendar.

 7
         Dated: March 11, 2019
 8

 9

10                                                    Respectfully submitted,

11                                                    BLEICHMAR FONTI & AULD LLP
12                                                    By: /s/ Lesley E. Weaver
13                                                         Lesley E. Weaver

14                                                    Lesley E. Weaver (SBN 191305)
                                                      Matthew S. Weiler (SBN 236052)
15                                                    555 12th Street, Suite 1600
                                                      Oakland, CA 94607
16                                                    Tel.: (415) 445-4003
17                                                    Fax: (415) 445-4020
                                                      lweaver@bfalaw.com
18                                                    mweiler@bfalaw.com

19                                                    HAUSFELD LLP
20                                                    By: /s/ Michael P. Lehmann
                                                           Michael P. Lehmann
21
                                                      Michael P. Lehmann (SBN 77152)
22                                                    Bonny E. Sweeney (SBN 176174)
23                                                    Christopher L. Lebsock (SBN 184546)
                                                      Samantha Stein (SBN 302034)
24                                                    600 Montgomery Street, Suite 3200
                                                      San Francisco, CA 94111
25                                                    Tel: (415) 633-1908
26   1
      Plaintiff in Flextronics International USA, Inc. v. Murata Manufacturing Co., Ltd. et al., 5:19-
27   cv-00078-EJD (N.D. Cal.).
     JOINT STATEMENT                                                      CASE NOS. 5:18-CV-00198-EJD-NC
28                                                                                      5:19-CV-00078-EJD
        Case 5:18-cv-00198-EJD Document 286 Filed 03/11/19 Page 3 of 7



                                            Fax: (415) 358-4980
 1                                          mlehmann@hausfeld.com
 2                                          bsweeney@hausfeld.com
                                            clebsock@hausfeld.com
 3                                          sstein@hausfeld.com

 4                                          Interim Co-Lead Counsel for the Direct
                                            Purchaser Class
 5

 6
                                            WILLIAMS MONTGOMERY &
 7                                          JOHN LTD.

 8                                          By: /s/ Charles E. Tompkins
                                                 Charles E. Tompkins
 9
                                            Charles E. Tompkins (pro hac vice) 1200
10                                          18th Street NW, Suite 325
                                            Washington D.C. 20036
11
                                            Telephone: (202) 791-9951
12                                          Facsimile: (312) 630-8586
                                            cet@willmont.com
13
                                            Eric R. Lifvendahl (pro hac vice)
14                                          233 S. Wacker Drive, Suite 6800
                                            Chicago, IL 60606
15
                                            Telephone: (312) 443-3200
16                                          Facsimile: (312) 630-8500
                                            erl@willmont.com
17
                                            Counsel for Flextronics International
18                                          USA, Inc. in Case No. 5:19-cv-00078-EJD
                                            (N.D. Cal.).
19

20
                                            KIRKLAND & ELLIS LLP
21
                                            By: /s/ Eliot A. Adelson
22                                               Eliot A. Adelson

23

24

25

26
27
     JOINT STATEMENT                                           CASE NOS. 5:18-CV-00198-EJD-NC
28                                                                           5:19-CV-00078-EJD

                                           2
        Case 5:18-cv-00198-EJD Document 286 Filed 03/11/19 Page 4 of 7




 1                                          Eliot A. Adelson (SBN 205284)
 2                                          Margaret A. Webb (SBN 319269)
                                            555 California Street
 3                                          27th Floor
                                            San Francisco, CA 94104
 4                                          eadelson@kirkland.com
                                            margaret.webb@kirkland.com
 5

 6                                          Tammy A. Tsoumas (SBN 250487)
                                            John C. Korevec (SBN 310157)
 7                                          333 South Hope Street
                                            Los Angeles, CA 90071
 8                                          ttsoumas@kirkland.com
                                            john.korevec@kirkland.com
 9

10                                          James Mutchnik (pro hac vice)
                                            300 North LaSalle Street
11                                          Chicago, IL 60654
                                            james.mutchnik@kirkland.com
12
                                            Attorneys for Defendants Murata
13
                                            Electronics North America, Inc., Murata
14                                          Manufacturing Co., Ltd., and Murata
                                            Power Solutions, Inc.
15

16                                          GIBSON DUNN & CRUTCHER LLP
17

18                                          By: /s/ Daniel G. Swanson
                                                 Daniel G. Swanson
19
                                            Daniel G. Swanson (SBN 116656)
20                                          Frances A. Smithson (SBN 313700)
                                            333 South Grand Avenue
21
                                            Los Angeles, California 90071
22                                          Tel: (213) 229-7000
                                            Fax: (213) 229-7520
23                                          dswanson@gibsondunn.com
                                            fsmithson@gibsondunn.com
24
                                            Scott Hammond (pro hac vice)
25
                                            Cynthia Richman (pro hac vice)
26                                          1050 Connecticut Ave., N.W.
                                            Washington, D.C. 20036
27
     JOINT STATEMENT                                          CASE NOS. 5:18-CV-00198-EJD-NC
28                                                                          5:19-CV-00078-EJD

                                           3
        Case 5:18-cv-00198-EJD Document 286 Filed 03/11/19 Page 5 of 7



                                            Tel: (415) 393-8200
 1                                          Fax: (415) 393-8306
 2                                          shammond@gibsondunn.com
                                            crichman@gibsondunn.com
 3
                                            Attorneys for Defendants Panasonic
 4                                          Corporation of North America; and
                                            Panasonic Corporation
 5

 6

 7
                                            LATHAM & WATKINS LLP
 8

 9                                          By: /s/ Marguerite Sullivan
                                                 Marguerite Sullivan
10
                                            Marguerite Sullivan (pro hac vice)
11
                                            Allyson M. Maltas (pro hac vice)
12                                          555 Eleventh St., NW, Suite 1000
                                            Washington, D.C. 20004
13                                          Tel: (202) 637-2200
                                            Fax: (202) 637-2201
14                                          marguerite.sullivan@lw.com
                                            allyson.maltas@lw.com
15

16                                          Alfred Carroll Pfeiffer, Jr.
                                            505 Montgomery Street, Suite 2000
17                                          San Francisco, CA 94111
                                            Tel: (415) 395-8898
18                                          Fax: (415) 391-0600
                                            al.pfeiffer@lw.com
19
                                            Attorneys for Defendants Sumida America
20                                          Components, Inc.; Sumida Corporation;
                                            and Sumida Electric Co., Ltd.
21

22
                                            ARNOLD & PORTER KAYE
23                                          SCHOLER LLP

24
                                            By: /s/ Michael A. Rubin
25                                               James L. Cooper

26                                          Daniel B. Asimow
                                            Ben Halbig
27
     JOINT STATEMENT                                           CASE NOS. 5:18-CV-00198-EJD-NC
28                                                                           5:19-CV-00078-EJD

                                           4
        Case 5:18-cv-00198-EJD Document 286 Filed 03/11/19 Page 6 of 7



                                            Three Embarcadero Center, 10th Floor
 1                                          San Francisco, CA 94111-4024
 2                                          daniel.asimow@arnoldporter.com
                                            ben.halbig@arnoldporter.com
 3
                                            James L. Cooper
 4                                          Michael A. Rubin
                                            601 Massachusetts Ave., NW
 5
                                            Washington, DC 20001
 6                                          james.cooper@ arnoldporter.com
                                            michael.rubin@ arnoldporter.com
 7                                          Attorneys for Defendants Taiyo Yuden
                                            (U.S.A.) Inc. and Taiyo Yuden Co., Ltd.
 8

 9

10                                          MORGAN LEWIS & BOCKIUS LLP

11
                                            By: /s/ Michelle Park Chiu
12                                               Michelle Park Chiu

13                                          Michelle Park Chiu (SBN 248421)
                                            One Market
14                                          Spear Street Tower
                                            San Francisco, California 94105-1596
15
                                            Tel: (415) 442-1000
16                                          Fax: (415) 442-1001
                                            michelle.chiu@morganlewis.com
17
                                            J. Clayton Everett, Jr. (pro hac vice)
18                                          Scott A. Stempel (pro hac vice)
                                            Greta L. Burkholder (pro hac vice)
19
                                            1111 Pennsylvania Avenue, N.W.
20                                          Washington, D.C. 20004
                                            San Francisco, California
21                                          Tel: (202) 739-3000
                                            Fax: (202) 739-3001
22                                          clay.everett@morganlewis.com
23                                          scott.stempel@morganlewis.com
                                            greta.burkholder@morganlewis.com
24
                                            Attorneys for Defendants TDK U.S.A.
25                                          Corporation; TDK Corporation; TDK-
                                            EPC Corporation; and TDK Corporation
26                                          of America
27
     JOINT STATEMENT                                            CASE NOS. 5:18-CV-00198-EJD-NC
28                                                                            5:19-CV-00078-EJD

                                           5
        Case 5:18-cv-00198-EJD Document 286 Filed 03/11/19 Page 7 of 7




 1
                                                       PILLSBURY WINTHROP SHAW
 2                                                     PITTMAN LLP
 3                                                     By: /s/ Roxane A. Polidora
 4                                                          Roxane A. Polidora

 5                                                     Roxane A. Polidora (SBN 135972)
                                                       Jacob R. Sorensen (SBN 209134)
 6                                                     Four Embarcadero Center
                                                       22nd Floor
 7                                                     San Francisco, CA 94111-5998USA
 8                                                     Tel: (415) 983-1000
                                                       Fax: (415) 983-1200
 9                                                     roxane.polidora@pillsburylaw.com
                                                       jake.sorensen@pillsburylaw.com
10

11                                                     Attorneys for Defendants Tokin
                                                       Corporation and Tokin America, Inc.
12

13                                                     KESSENICK GAMMA & FREE, LLP
14                                                     By: /s/ J. Maxwell Cooper
                                                            J. Maxwell Cooper
15
                                                       J. Maxwell Cooper (SBN 284054)
16
                                                       Michael A. Gawley (SBN 294190)
17                                                     44 Montgomery Street, Suite 3880
                                                       San Francisco, CA 94104
18                                                     Tel: 415-362-9400
                                                       Fax: 415-362-9401
19                                                     mcooper@kgf-lawfirm.com
                                                       mgawley@kgf-lawfirm.com
20

21                                                     Attorneys for Defendant Sagami Elec Co.,
                                                       Ltd. and Sagami America Ltd.
22

23          Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document has
24   been obtained from each of the other signatories above.

25   Date: March 11, 2019
                                                                         /s/ Matthew S. Weiler
26                                                                      Matthew S. Weiler
27
     JOINT STATEMENT                                                        CASE NOS. 5:18-CV-00198-EJD-NC
28                                                                                        5:19-CV-00078-EJD

                                                       6
